U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-55285 T3 HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 47-1738120 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o Toan Thanh Tran 2807 Brahman Dr Manvel, TX (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (832) 266-2677 WBK 1 Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of January 27, 2015, the issuer had 10,000,000 shares of its common stock issued and outstanding. Explanatory Note:T3 Holdings, Inc. (the “Company,” “we” or “us”)is filing this Amendment No. 1 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended November 30, 2014, as originally filed with the Securities and Exchange Commission on February 2, 2015 (the “Original November 10-Q”): (i) Item 1 of Part I “Financial Information,” (ii) Item 2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and (iii) Item 6 of Part II, “Exhibits”, and we have also updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2, and our financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. No other sections were affected, but for the convenience of the reader, this report on Form 10-Q/A restates in its entirety, as amended, our Original November 10-Q. This report on Form 10-Q/A is presented as of the filing date of the Original November 10-Q and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the explanation and restatement described below. Concurrently with the filing of this Form 10-Q/A, we are also filing Amendment No.1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended February 28, 2015, as originally filed with the SEC on April 13, 2015 (the “Original February 10-Q”), to provide similar updates. By way of background, the Company was founded on August 21, 2014, as WBK 1 Inc.On December 28, 2014, Toan Thanh Tran purchased 100% of the outstanding shares of common stock from the founder of the Company (the “Founder”), and became the Company’s sole officer, director, and shareholder.Following Mr. Tran’s purchase of the shares from the Founder, the Company filed quarterly reports for the quarters ended November 30, 2014, and February 28, 2015. In preparation of the Company’s report for the quarter ended May 31, 2015, and upon review of the Company’s prior financial reports, Company management discovered the mislabeled components of stockholders’ equity and the unrecorded expense. On July 8, 2015, the Company’s Board of Directors determined, after consultation with Company management and the Company's independent registered public accounting firm, Briggs & Veselka Co. (“B&V”), that, based on a recent review of the Company's quarterly reports for the quarters ended November 30, 2014, and February 28, 2015 (collectively, the “Prior Reports”), the Prior Reports had mislabeled certain components of stockholders’ equity and there was an unrecorded expense in the November 2015 and February 2015 quarters. Based on the recommendation of management, the Company's Board of Directors determined that the previously issued financial statements contained in the Company's quarterly reports for the quarters ended November 30, 2014, and February 28, 2015, should no longer be relied upon. The Company has prepared amendments to those prior Reports, restating the financial statements contained therein. The balance sheets, the statements of operations, and the statements of cash flows for the three months ended November 30, 2014, included in this Form 10-Q/A, have been restated. In addition, we have made necessary conforming changes in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” resulting from the restatement. Our financial statements, other financial information and related disclosures included in the Original February 10-Q should not be relied upon and are superseded in their entirety by this Form 10-Q/A and the Form 10-Q/A for the period ended February 28, 2015, being filed concurrently herewith. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 1 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 12 PART II Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mining Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements T3 HOLDINGS, INC. (FORMERLY WBK 1 INC.) (A Development Stage Company) FINANCIAL STATEMENTS AS OF NOVEMBER30, 2014 AND FOR THE PERIOD FROM AUGUST 21, 2014 (DATE OF INCEPTION) TO NOVEMBER30, 2014 Contents Financial Statements Page Balance Sheets as of November 30, 2014, and August 31, 2014 (unaudited) 4 Statements of Operations for the three months ended November 30, 2014, and for the period from inception (August 21, 2014) through November 30, 2014 (unaudited) 5 Statements of Cash Flows for the three months ended November 30, 2014, and for the period from inception (August 21, 2014) through November 30, 2014 (unaudited) 6 Notes to Financial Statements (unaudited) 7 3 T3 HOLDINGS, INC. (FORMERLY WBK 1 INC.) (A Development Stage Company) Balance Sheets (unaudited) As of November 30, As of August 31, ASSETS Current Assets Cash $
